DETAILED ACTION

This action is in response to claims filed 30 July 2018 for application 16/048,368. Currently claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Paragraph [012] has an awkward sentence with two similar phrases in it – “For example, an artificial neural network may be obtained, the artificial neural network may be obtained,". Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grove et al (US 20160371601 A1).
claim 1, Grove teaches: A system for enriching datasets, the system comprising: at least one storage device configured to store at least one dataset comprising a plurality of training examples (Datasets [0146]. The NETFLIX and Wikipedia datasets are the largest publicly available datasets that meet this criteria. The NETFLIX dataset is 1.4 GB and contains 100 million (user, movie, rating) examples from 1998 to 2005. Ratings range from 1 (least favorite) to 5 (most favorite). The Wikipedia dataset is 44 GB and contains all Wikipedia documents from 2002 to August, 2014 (over 14 million documents). Both datasets have been used extensively in big data research. [0147]. The new training example data 908 may be also stored in a persistent storage device 912. The storage device 912 may store previous training data and one or more machine learning models [0207]); and at least one processor configured to:  train at least one machine learning algorithm using the plurality of training examples to obtain one or more intermediate results (One or more of the processors may be further operable to evaluate the machine learning model at least by running the machine learning model on a processor with the training example data. One or more of the processors may be further operable to determine a normalized quality measure based on the evaluating [004]. Note: Normalized quality measure corresponds to the intermediate results); based on the one or more intermediate results, obtain at least one additional training example (Whether to retrain the machine learning model is determined at least based on the normalized quality measure [Abstract]. responsive to determining that the quality measure is below the quality threshold, the machine learning model is retrained [0209].The machine learning model 904 may be retrained with the selected retraining data set [0211]. Note: Normalized quality measure corresponds to the intermediate results and retraining data set corresponds to the additional training example); and train the at least one machine learning algorithm using the at least one additional training example (The machine learning model 904 may be retrained with the selected retraining data set [0211]. Note: The retraining data set corresponds to the additional training example).
Regarding claim 2, Grove teaches: The system of claim 1, wherein training the at least one machine learning algorithm using the plurality of training examples generates at least one intermediate inference model, and the one or more intermediate results comprises outputs of the at least one intermediate inference model for the plurality of training examples (An embodiment of the present disclosure incrementally evaluates the model by treating new training data as test data, for example, shown at 210 and 212. Hence, in one embodiment of the present disclosure, the system and/or method may perform continuous incremental evaluation, but retraining only on-demand [0024]. Incremental training (shown by the arrow from 204 to 208). For example, even when the update Δ [0023]. Note: Incremental training update corresponds to the intermediate inference model).
Regarding claim 3, Grove teaches: The system of claim 1, wherein the at least one dataset further comprises a plurality of validation examples, training the at least one machine learning algorithm using the plurality of training examples generates at least one intermediate inference model, and the one or more intermediate results comprises outputs of the at least one intermediate inference model for the plurality of validation examples (Test data T. Examples used to evaluate the quality of a model. For example, in CF, one can use some labeled movie ratings as training data and hold out the rest as test data. In unsupervised learning, the test data and the training data are the same. [0033]. An embodiment of the present disclosure incrementally evaluates the model by treating new training data as test data, for example, shown at 210 and 212. Hence, in one embodiment of the present disclosure, the system and/or method may perform continuous incremental evaluation, but retraining only on-demand [0024]. Incremental training (shown by the arrow from 204 to 208). For example, even when the update Δ [0023]. Note: Test data corresponds to validation examples and incremental training update corresponds to the intermediate inference model).
Regarding claim 5, Grove teaches: The system of claim 1, wherein the at least one processor is further configured to: transmit the one or more intermediate results to an external device using a communication device; and in response to the transmission, receive the at least one additional training example (One or more hardware processors 902 comprising for example central processing unit(s) or other processing unit(s) may be operable to receive training example data 108 with which to retrain a machine learning model 904 that has been previously trained. The training example data 908, for example, may be received as a data file that can be read, via a graphical user interface through which a user may enter the data or location of the data, via a computer communication network communication for example from another machine coupled to the processor 902, and/or by another mechanism [0207]. For instance, one or more of the processors 902, for example, a quality-directed adaptive analytic retraining module 906 executing on one or more processors 902, may evaluate the machine learning model at least by running the machine learning model on a processor with the training example data. One or more of the processors 902 may determine a normalized quality measure based on the evaluating. [0208]. FIG. 10 illustrates a schematic of an example computer or processing system that may implement a quality-directed adaptive analytic retraining system in one embodiment of the present disclosure [0213]. Computer system may also communicate with one or more external devices 26 [0219]. Note: Figure 10 shows the Quality directed adaptive analytic retraining module transmit data to devices).
Regarding claim 6, Grove teaches: A method for enriching datasets, the method comprising: accessing at least one dataset, the at least one dataset comprises a plurality of training examples (Datasets [0146]. The NETFLIX and Wikipedia datasets are the largest publicly available datasets that meet this criteria. The NETFLIX dataset is 1.4 GB and contains 100 million (user, movie, rating) examples from 1998 to 2005. Ratings range from 1 (least favorite) to 5 (most favorite). The Wikipedia dataset is 44 GB and contains all Wikipedia documents from 2002 to August, 2014 (over 14 million documents). Both datasets have been used extensively in big data research. [0147]. Note: The user, movie, rating examples from the NETFLIX dataset correspond to the plurality of training examples); training at least one machine learning algorithm using the plurality of training examples to obtain one or more intermediate results (One or more of the processors may be further operable to evaluate the machine learning model at least by running the machine learning model on a processor with the training example data. One or more of the processors may be further operable to determine a normalized quality measure based on the evaluating [004]. Note: Normalized quality measure corresponds to the intermediate results); based on the one or more intermediate results, obtaining at least one additional training example (Whether to retrain the machine learning model is determined at least based on the normalized quality measure [Abstract]. responsive to determining that the quality measure is below the quality threshold, the machine learning model is retrained [0209].The machine learning model 904 may be retrained with the selected retraining data set [0211]. Note: Normalized quality measure corresponds to the intermediate results and retraining data set corresponds to the additional training example); and training the at least one machine learning algorithm using the at least one additional training example (The machine learning model 904 may be retrained with the selected retraining data set [0211]. Note: The retraining data set corresponds to the additional training example).
Regarding claim 7, Grove teaches: The method of claim 6, wherein obtaining at least one additional training example is further based on a quota requirement associated with the at least one additional training example (At 604, if the check from 602 is true, check if enough training data is held since the change point was detected [0075]. Note: Checking to see if enough training data is held corresponds to the quota requirement).
Regarding claim 8, Grove teaches: The method of claim 6, further comprising: determining that a quality of the at least one additional training example is below a selected threshold (determining that model quality drops below a threshold [0024]); based on said determination, providing a request for a user to provide at least one new training example (When AQuA detects a change point, it waits for a user-specified number of additional incoming examples [0073]); in response to the request, receiving from the user the at least one new training example (The training example data 908, for example, may be received as a data file that can be read, via a graphical user interface through which a user may enter the data [0207]); and training the at least one machine learning algorithm using the at least one new training example (it starts retraining, using only training data from after the change point [0073]).
claim 9, Grove teaches: The method of claim 6, further comprising: based on the one or more intermediate results, determining that user intervention is required (When AQuA detects a change point, it waits for a user-specified [0073]. Note: The change point corresponds to one of the intermediate results and waiting on the user corresponds to the user intervention); based on said determination, providing a request for the user to provide at least one new training example (waits for a user-specified number of additional incoming examples [0073]); in response to the request, receiving from the user the at least one new training example (The training example data 908, for example, may be received as a data file that can be read, via a graphical user interface through which a user may enter the data [0207]); and training the at least one machine learning algorithm using the at least one new training example (it starts retraining, using only training data from after the change point [0073]).
Regarding claim 10, Grove teaches: The method of claim 6, further comprising: based on the one or more intermediate results, selecting a user of a plurality of alternative users (I.sub.j denotes the set of users [0083]. For a user i [0093]. Note: Set of users corresponds to alternative users and a user corresponds to user i); providing a request to the selected user to provide at least one new training example (waits for a user-specified number of additional incoming examples [0073]); in response to the request, receiving from the user the at least one new training example (The training example data 908, for example, may be received as a data file that can be read, via a graphical user interface through which a user may enter the data [0207]); and training the at least one machine learning algorithm using the at least one new training example (it starts retraining, using only training data from after the change point [0073]).
claim 11, Grove teaches: The method of claim 6, wherein training the at least one machine learning algorithm using the at least one additional training example comprises training the at least one machine learning algorithm using the plurality of training examples and the at least one additional training example (select a retraining data set, e.g., from a database 912, by selecting all available training data comprising initial training data used to train the machine learning model initially if available and the training example data [0211]).
Regarding claim 12, Grove teaches: The method of claim 6, wherein training the at least one machine learning algorithm using the plurality of training examples generates at least one intermediate inference model, and training the at least one machine learning algorithm using the at least one additional training example comprises updating the intermediate inference model based on the at least one additional training example (When an update changes the training data to D ⊕ Δ 206, there may be two approaches for constructing an updated model Model(D ⊕ Δ) 208: either retraining from scratch (e.g., shown by the arrow from 206 to 208) or incremental training (shown by the arrow from 204 to 208) [0023]).
Regarding claim 13, Grove teaches: The method of claim 6, wherein training the at least one machine learning algorithm using the plurality of training examples generates at least one intermediate inference model, and the one or more intermediate results comprises outputs of the at least one intermediate inference model for the plurality of training examples (An embodiment of the present disclosure incrementally evaluates the model by treating new training data as test data, for example, shown at 210 and 212. Hence, in one embodiment of the present disclosure, the system and/or method may perform continuous incremental evaluation, but retraining only on-demand [0024]. Incremental training (shown by the arrow from 204 to 208). For example, even when the update Δ [0023]. Note: Incremental training update corresponds to the intermediate inference model).
Regarding claim 14, Grove teaches: The method of claim 6, wherein the at least one dataset further comprises a plurality of validation examples, training the at least one machine learning algorithm using the plurality of training examples generates at least one intermediate inference model, and the one or more intermediate results comprises outputs of the at least one intermediate inference model for the plurality of validation examples (Test data T. Examples used to evaluate the quality of a model. For example, in CF, one can use some labeled movie ratings as training data and hold out the rest as test data. In unsupervised learning, the test data and the training data are the same. [0033]. An embodiment of the present disclosure incrementally evaluates the model by treating new training data as test data, for example, shown at 210 and 212. Hence, in one embodiment of the present disclosure, the system and/or method may perform continuous incremental evaluation, but retraining only on-demand [0024]. Incremental training (shown by the arrow from 204 to 208). For example, even when the update Δ [0023]. Note: Test data corresponds to validation examples and incremental training update corresponds to the intermediate inference model).
Regarding claim 15, Grove teaches: The method of claim 6, wherein training the at least one machine learning algorithm using the plurality of training examples comprises at least one of minimizing a first objective function and maximizing a second objective function, and wherein the one or more intermediate results comprises at least one of a value of the first objective function and a value of the second objective function (Equation1 where C is the cost function, D is the given training data [0035]. The cost function can serve as an evaluation metric [0041]. One or more of the processors may be further operable to determine a normalized quality measure based on the evaluating. One or more of the processors may be further operable to determine whether to retrain the machine learning model at least based on the normalized quality measure [0004]. Note: The cost function corresponds to the first objective function and normalized quality measure corresponds to the intermediate results.)
Regarding claim 16, Grove teaches: The method of claim 6, further comprising selecting the at least one additional training example of a plurality of alternative training examples based on the one or more intermediate results (determine whether to retrain the machine learning model at least based on the normalized quality measure [0209]. (Note: The normalized quality measure corresponds to intermediate result). In one embodiment, one or more of the processors 902 may select a retraining data set, e.g., from a database 912, by selecting all available training data comprising initial training data used to train the machine learning model initially if available and the training example data. In another embodiment, one or more of the processors 902 may select a retraining data set, e.g., from a database 912, by selecting training data available since the last retraining of the machine learning model 904. Yet in another embodiment, one or more of the processors 902 may select a retraining data set, e.g., from a database 912, by selecting a sliding window amount of data of the most recent training data. The machine learning model 904 may be retrained with the selected retraining data set [0211]).
Regarding claim 17, Grove teaches: The method of claim 6, further comprising selecting at least one additional dataset of a plurality of alternative datasets based on (In one embodiment, one or more of the processors 902 may select a retraining data set, e.g., from a database 912, by selecting all available training data comprising initial training data used to train the machine learning model initially if available and the training example data. In another embodiment, one or more of the processors 902 may select a retraining data set, e.g., from a database 912, by selecting training data available since the last retraining of the machine learning model 904. Yet in another embodiment, one or more of the processors 902 may select a retraining data set, e.g., from a database 912, by selecting a sliding window amount of data of the most recent training data. The machine learning model 904 may be retrained with the selected retraining data set [0211]).
Regarding claim 19, Grove teaches: The method of claim 6, further comprising: transmitting the one or more intermediate results to an external device using a communication device; and in response to the transmission, receiving the at least one additional training example (One or more hardware processors 902 comprising for example central processing unit(s) or other processing unit(s) may be operable to receive training example data 108 with which to retrain a machine learning model 904 that has been previously trained. The training example data 908, for example, may be received as a data file that can be read, via a graphical user interface through which a user may enter the data or location of the data, via a computer communication network communication for example from another machine coupled to the processor 902, and/or by another mechanism [0207]. For instance, one or more of the processors 902, for example, a quality-directed adaptive analytic retraining module 906 executing on one or more processors 902, may evaluate the machine learning model at least by running the machine learning model on a processor with the training example data. One or more of the processors 902 may determine a normalized quality measure based on the evaluating. [0208]. FIG. 10 illustrates a schematic of an example computer or processing system that may implement a quality-directed adaptive analytic retraining system in one embodiment of the present disclosure [0213]. Computer system may also communicate with one or more external devices 26 [0219]. Note: Figure 10 shows the Quality directed adaptive analytic retraining module transmit data to devices).
Regarding claim 20, Grove teaches: A non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method for enriching datasets, the method comprising (A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se [0222]. Computer readable program instructions for carrying out operations of the present invention [0224]): accessing at least one dataset, the at least one dataset comprises a plurality of training examples (Datasets [0146]. The NETFLIX and Wikipedia datasets are the largest publicly available datasets that meet this criteria. The NETFLIX dataset is 1.4 GB and contains 100 million (user, movie, rating) examples from 1998 to 2005. Ratings range from 1 (least favorite) to 5 (most favorite). The Wikipedia dataset is 44 GB and contains all Wikipedia documents from 2002 to August, 2014 (over 14 million documents). Both datasets have been used extensively in big data research. [0147]. Note: The user, movie, rating examples from the NETFLIX dataset correspond to the plurality of training examples); training at least one machine learning algorithm using the plurality of training examples to obtain one or more intermediate results (One or more of the processors may be further operable to evaluate the machine learning model at least by running the machine learning model on a processor with the training example data. One or more of the processors may be further operable to determine a normalized quality measure based on the evaluating [004]. Note: Normalized quality measure corresponds to the intermediate results); based on the one or more intermediate results, obtaining at least one additional training example (Whether to retrain the machine learning model is determined at least based on the normalized quality measure [Abstract]. responsive to determining that the quality measure is below the quality threshold, the machine learning model is retrained [0209].The machine learning model 904 may be retrained with the selected retraining data set [0211]. Note: Normalized quality measure corresponds to the intermediate results and retraining data set corresponds to the additional training example); and training the at least one machine learning algorithm using the at least one additional training example (The machine learning model 904 may be retrained with the selected retraining data set [0211]. Note: The retraining data set corresponds to the additional training example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grove et al (US 20160371601 A1) as applied to claims 1 and 6 above, and further in view of Eslami et al (US 20160104070 A1).
Regarding claim 4, Grove teaches: The system of claim 1, wherein the at least one processor is further configured to (Note: As shown above).
However, Grove does not explicitly disclose: generate at least one synthetic example based on the one or more intermediate results to obtain the at least one additional training example.
Eslami teaches, in an analogous system: generate at least one synthetic example based on the one or more intermediate results to obtain the at least one additional training example (computes a synthetic image from the 3D model [0032]. Note: The 3D model corresponds to the intermediate result and the synthetic image corresponds to the synthetic example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Grove to incorporate the teachings of Eslami to compute a synthetic image. One would have been motivated to do this modification because doing so would give the benefit of comparing the synthetic image with the observed frame of data to assess how good the candidate pose is as taught by Eslami paragraph [0032].
Regarding claim 18, Grove teaches: The method of claim 6, further comprising (Note: As shown above).
However, Grove does not explicitly disclose: generating at least one synthetic example based on the one or more intermediate results to obtain the at least one additional training example.
Eslami teaches, in an analogous system: generating at least one synthetic example based on the one or more intermediate results to obtain the at least one additional training example (computes a synthetic image from the 3D model [0032]. Note: The 3D model corresponds to the intermediate result and the synthetic image corresponds to the synthetic example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Grove to incorporate the teachings of Eslami to compute a synthetic image. One would have been motivated to do this modification because doing so would give the benefit of comparing the synthetic image with the observed frame of data to assess how good the candidate pose is as taught by Eslami paragraph [0032].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al (US 20150379429 A1) discloses Interactive Interfaces for Machine Learning Model Evaluations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAITANYA R JAYAKUMAR/               Examiner, Art Unit 2122                                                                                                                                                                                         
/ERIC NILSSON/Primary Examiner, Art Unit 2122